—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Thomas, J.), rendered May 8, 1998, convicting him of resisting arrest, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
. The defendant’s contention that his conviction is not supported by legally sufficient evidence is unpreserved for appellate review (see, People v Vega, 183 AD2d 864). In any event, viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Contrary to the defendant’s assertions, there existed probable cause for his arrest (see, People v Rosario, 78 NY2d 583, 588; People v Pascual, 173 AD2d 746, 747).
The tape of a 911 telephone call describing events which occurred after the crime of resisting arrest had been completed was not relevant and properly excluded. S. Miller, J. P., Joy, H. Miller and Feuerstein, JJ., concur.